U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI:
CPD/CPB
NUMBER: 5215.07
DATE:
September 23, 2016

Youth Corrections Act (YCA) Inmates

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
§524.20 Purpose and scope.
This subpart establishes procedures for designation, classification, parole, and
release of Youth Corrections Act (YCA) inmates. In keeping with court findings,
and in accord with the repeal of 18 U.S.C. Chapter 402, Sections 5011 and 5015(b),
all offenders sentenced under the provisions of the YCA presently in custody,
those retaken into custody as parole violators, and those yet to be committed
(probation violators, appeal bond cases, etc.) may be transferred to or placed in
adult institutions under the provisions of this policy.
While the Bureau may discontinue segregating YCA inmates from adult inmates, it must
continue to provide quality programs for YCA inmates. The increased availability of highquality programs nationwide, frequently not provided at any single institution, will provide
greater self-improvement opportunities for YCA inmates.
a. Summary of Changes
Policy Rescinded
P5215.05
Youth Corrections Act (YCA), Inmates and Programs (03/17/99)
Federal Regulations from 28 CFR are shown in this type.
Implementing instructions are shown in this type.

This revision removes the requirement that staff at the Federal Correctional Institution in
Englewood, Colorado (FCI Englewood) serve as the Bureau point of contact for YCA issues, and
directs inquiries to Regional Counsel or the Consolidated Legal Center.
b. Program Objectives. As a result of this program, YCA inmates will complete a three-phase
program plan that includes a classification phase, a treatment phase, and a pre-release phase.
c. Pretrial/Holdover/Detainee Procedures. This Program Statement does not apply to
pretrial/holdover or detainee inmates.
d. Institution Supplement. None required. Should local facilities make any changes outside
the required changes in the national policy or establish any local procedures to implement the
national policy, the local Union may invoke to negotiate procedures or appropriate arrangements.
2. DEFINITIONS
§524.21 Definitions.
a. YCA Inmate. An inmate sentenced under provision of the Youth Corrections
Act who has not received an in-person “no further benefit” finding by his or her
sentencing judge, and whose YCA sentence has not been completely absorbed
by an adult federal sentence.
b. No Further Benefit. An in-person finding by the inmate’s sentencing court
that YCA treatment will not be of further benefit to the inmate. An inmate
receiving such court finding is accordingly not considered to be a YCA inmate.
3. YCA PROGRAM
§524.22 YCA Program.
a. Wardens are to ensure each committed youth offender is scheduled for a
three-phase program plan which will include a classification phase, a treatment
phase, and a pre-release phase. A program plan for each YCA inmate will be
developed by the Unit Team as a part of the classification phase. The Warden
may exempt a YCA inmate from program participation when individual
circumstances warrant such exceptions. Such exceptions must be requested
and acknowledged by the inmate, and the reason(s) for exemption must be
documented in the inmate’s central file.

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

2

Because completion of the program plan may constitute a certification of “response to treatment”
release readiness, the U.S. Parole Commission may choose to recommend additions, deletions, or
modifications to specific goals within the plan.
When the Unit Team and the U.S. Parole Commission cannot reach a consensus as to the content
of a plan, the matter is referred to the Regional Director through the Warden. The Regional
Director consults with the Regional Legal Counsel to resolve the matter.
The terminology “response to treatment-certified completion” applies to YCA inmates who have
not been released on parole. The Unit Team, in conjunction with the Commission, may initiate a
response to treatment program plan for a parole violator if warranted.
Although consistency in program planning is important, the process allows for modifications
such as additions to and deletions from plan goals. Subsequent changes to established plans
must be documented and justified on the plan.
The Program Review Report documents:
■ The initial program plan.
■ Subsequent changes.
■ Progress made during the routine 90-day review process.
At a minimum, the Program Review Report must contain specific references to behavior,
treatment/self-improvement, and pre- release goals, as well as unit team comments on each
individual area of the plan’s goals.
The last six Program Review Reports must be kept in the Inmate Central File to ensure their
information is included in the annual Progress Report.
1. Classification Phase. The classification phase begins upon the inmate’s
arrival at the designated institution. It consists of evaluation, orientation, unit
assignment, and concludes when the inmate has attended the initial classification
(or transfer classification) meeting with the Unit Team. YCA inmates are to
participate in the classification process prior to the development of their
individual program plans. The YCA inmate is to have received a psychological
screening prior to attending the initial classification meeting. YCA program plans
will include specific goals relative to:

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

3

a. Behavior;
Behavioral goals may be generic or specific relative to:
■
■
■
■
■

Conduct.
Sanitation/hygiene.
Work performance.
Attitude/interpersonal skills.
Communication skills.

b. Treatment/self improvement;
These goals may include:
■
■
■
■
■
■

Educational/social education.
Work assignment (e.g., UNICOR).
Vocational training.
Substance abuse.
Psychological counseling.
Health and recreation.

c. Pre-release;
These goals may include:
■
■
■
■
■

Family visiting.
Vocational counseling.
Financial preparation for release.
Escorted trips/furloughs.
CCC placement.

Note: Community Corrections Center (CCC) is now referred to as Residential Reentry Center
(RRC).
2. Treatment Phase. YCA inmates are to be exposed to unit-based and
community-based (if otherwise eligible) programs. Each YCA inmate shall be
periodically reviewed during this phase. The treatment phase begins when the
inmate attends the programs and activities described in the program plan which
were established at the culmination of the classification phase. Each YCA inmate
shall be assigned programs in accordance with the inmate’s needs and the

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

4

established program plan. The “program day” shall consist of morning,
afternoon, and evening time periods, during which the inmate shall be scheduled
for treatment programs, work, and leisure-time activities. The inmate shall be
expected to comply with the program plan. The inmate’s participation in a
treatment program is required, not optional. An inmate’s failure to participate
may result in disciplinary action.
Ordinarily, YCA inmates are placed in institutions commensurate with their:
■ Security levels.
■ Custody assignments.
■ Program needs.
Because geographical placement is important for maintaining positive community ties, every
attempt is made to designate a YCA inmate to an institution near the release area. An exception
occurs when the Court has ruled that the institution is prohibited from housing YCA inmates, and
there has not been an in-person “no further benefit” finding to the contrary.
3. Pre-release Phase. The YCA inmate shall enter the pre-release phase
approximately 9 months prior to release. The pre-release phase is ordinarily
divided into two segments: participation in the institution pre-release program
and a stay at a Community Corrections Center (CCC) (if otherwise eligible).
Institution pre-release programs shall focus on the types of problems the inmate
may face upon return to the community, such as re-establishing family
relationships, managing a household, finding and keeping a job, and developing
a successful life style. In addition, the pre-release phase may include visits from
prospective employers.
The pre-release phase for a YCA inmate can be in conjunction with the Release Preparation
Program schedule of within 30 months of release, as long as it is no later than nine months prior
to release.
b. Staff shall establish incentives to motivate YCA inmates and to encourage
program completion. Examples of such incentives which may be used are
special recognition, awards, and “vacation days.”
c. The program plan, and the YCA inmate’s participation in fulfilling goals
contained within the plan, are fundamental factors considered by the U.S. Parole
Commission in determining when a YCA inmate should be paroled. Given the
importance and joint use of the YCA programming process, the current program

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

5

plan and a summary of the inmate’s progress in meeting established treatment
goals must be made available for review and discussion by the Commission at
each parole hearing. In addition, a staff member familiar with the YCA inmate’s
case should be present at any parole hearing to clarify any questions concerning
the plan or the inmate’s progress in completing the plan.
d. Upon full and satisfactory completion of the program plan, the Warden will
notify the U.S. Parole Commission and make a specific recommendation for
release. (See Attachment A for an example.)
Although pre-release planning begins with the classification phase, the pre-release phase
provides a focal point for increased emphasis immediately before release.
4. PROGRAM REVIEWS
§524.23. Program reviews.
Staff shall conduct periodic reviews of the inmate’s program plan and shall
modify the plan in accordance with the level of progress shown. Each YCA
inmate shall be afforded a review at least once each 90 days, and shall have a
formal progress report prepared every year summarizing the inmate’s level of
achievement. If the inmate’s program plan needs to be modified in light of the
progress made, or the lack thereof, appropriate changes will be made and a
revised program plan will be developed and documented. Staff shall ordinarily
notify the inmate of the 90-day review at least 48 hours prior to the inmate’s
scheduled appearance before the Unit Team. An inmate may waive in writing the
requirement of 48 hours notice.
The YCA inmate is expected to participate in the program review meeting.
5. PAROLE HEARINGS
§524.24. Parole hearings.
All YCA inmates have been extended the parole procedures present in Watts vs.
Hadden. YCA inmates shall be scheduled for interim hearings on the following
schedules:
a. For those inmates serving YCA sentences of less than 7 years, an in-person
hearing will be scheduled every 9 months.

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

6

b. For those inmates serving YCA sentences of 7 years or more, an in-person
hearing will be scheduled every 12 months.
c. Upon notification of a response to treatment/certified completion of a program
plan by the Bureau of Prisons, the Parole Commission will schedule the inmate
for an in-person hearing on the next available docket, unless the inmate is
paroled on the record. If a hearing is held and the inmate is denied parole, the
next hearing shall be scheduled in accordance with the schedule outlined in
paragraphs (a) and (b) of this section.
d. The hearings mentioned in paragraphs (a) and (b) of this section are not
required for inmates who have been continued to expiration or mandatory parole
who have less than one year remaining to serve or to a CCC placement date.
6. U.S. PAROLE COMMISSION
§524.25. U.S. Parole Commission.
The U.S. Parole Commission is the releasing authority for all YCA inmates except
for full term and conditional releases. The Commission shall be provided a
progress report:
a. Upon request of the Commission,
b. Prior to any interim hearing or pre-release record review, or
c. Upon determination by the inmate’s Unit Team, with concurrence by the
Warden, that the inmate has completed his or her program plan.
When institution staff wish to notify the U.S. Parole Commission of a special post-release need,
the Unit Team either notes this in the progress report or submits a separate report bringing the
post-release need to the Parole Commission’s attention. An example would be for an inmate
with a substance abuse problem to continue contact with a community-based self-help group.
Progress reports for YCA inmates prepared for parole hearings must include a complete
summary of the program plan and describe the inmate’s progress in meeting program goals.

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

7

7. YCA COORDINATION
Inquiries concerning a YCA inmate should be directed to the Regional Counsel or Consolidated
Legal Center for the inmate’s designated facility.
Once a YCA inmate arrives at the designated institution, it is critical for unit staff to identify the
inmate promptly in Sentry using the CMA assignment “YCA.”
8. YCA INMATE RECORDS
YCA inmate records are handled in accordance with the Program Statements Correctional
Systems Manual and Inmate Central File, Privacy Folder, and Parole Mini Files.
Information on former YCA inmates, including the fact that the person has been confined, may
not be released without Regional Counsel review to determine whether the conviction has been
expunged. After review, Regional Counsel or designee may release information as appropriate.
9. AGENCY ACA ACCREDITATION PROVISIONS
■ American Correctional Association Standards for Adult Correctional Institutions, 4th
Edition: 4-4300, 4-4449.
■ American Correctional Association Performance Based Standards for Adult Local Detention
Facilities, 4th Edition: 4-ALDF-5C-07.
■ American Correctional Association Standards for Administration of Correctional Agencies,
2nd Edition: None.
■ American Correctional Association Standards for Correctional Training Academies: None.
REFERENCES
Program Statements
P5100.08
Inmate Security Designation and Custody Classification (9/12/06)
P5290.14
Admission and Orientation Program (4/3/03)
P5300.20
Volunteers and Citizen Participation Programs (6/1/99)
P5300.21
Education, Training, and Leisure-Time Program Standards (2/18/02)
P5310.17
Psychology Services Manual (8/25/16)
P5321.07
Unit Management Manual (9/16/99)
P5322.13
Inmate Classification and Program Review (5/16/14)
P5325.07
Release Preparation Program (12/31/07)
P5350.28
Literacy Program (GED Standard) (12/1/03)
P5354.03
Postsecondary Education Programs for Inmates (12/17/03)

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

8

P5800.17
P5800.15
P5803.08

Inmate Central File, Privacy Folder, and Parole Mini-Files (4/3/15)
Correctional Systems Manual (1/1/09)
Progress Reports (2/27/14)

Federal Regulations
Rules cited in this Program Statement are contained in 28 C.F.R. 524.20 – 524.25.
Records Retention Requirements
Requirements and retention guidance for records and information applicable to this program are
available in the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

9

Attachment A. Sample Letter to U.S. Parole Commission

August 24, 2013
Joe Jones, Warden
Re: Franklin, Esteban
Reg. No. 00000-000
Isaac Fulwood, Jr., Commissioner
U.S. Parole Commission
I am certifying that the above-referenced inmate has successfully completed the treatment
program plan developed for him upon commitment to this institution.
Mr. Franklin has enhanced his employment opportunities by completing the Business Vocational
Training program and the Adult Basic Education program. He has demonstrated his ability to
conform to the rules and regulations of the institution by incurring no incident reports in the
“highest” or “greatest” categories. He completed a course of Correctional Counseling, receiving
the endorsement of his counselor. He maintains his personal appearance and living areas at
socially acceptable levels and consistently receives average work reports.
I recommend that he be reviewed by the U.S. Parole Commission and favorably considered for
parole.
Enclosed for your review is a copy of Mr. Franklin’s current progress report. If further
information is needed, please do not hesitate to contact me.
Enclosure: Progress Report

P5215.07

9/23/2016

Federal Regulations from 28 CFR: this type. Implementing instructions: this type.

10

